Citation Nr: 1413569	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-15 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to an initial evaluation in excess of 30 percent for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that granted service connection for MDD and assigned a 30 percent rating.  The Veteran filed a notice of disagreement (NOD) with the decision in April 2011 and thereafter perfected an appeal as to this issue.  

In a February 2012 Board hearing held via video conference, the Veteran presented evidence and oral testimony in support of his claim before the undersigned Veterans Law Judge.  A transcript of that hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  Prior to September 30, 2010, the evidence fails to demonstrate that the Veteran's psychiatric disorder results in occupational and social impairment with reduced reliability and productivity, nor have other symptoms on par with the level of this severity been shown.  

2.  For the period from September 30, 2010 to April 26, 2011, the evidence demonstrates that the Veteran's psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to symptoms such as impaired judgment and disturbances of motivation and mood.  

3.  For the period from April 27, 2011 onward, the evidence demonstrates that the Veteran's psychiatric disorder results in occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  Prior to September 30, 2010, the criteria for an initial disability rating in excess of 30 percent for a psychiatric disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

2.  For the period from September 30, 2010 to April 26, 2011 the criteria for the assignment of a disability rating of 50 percent, but not higher, for a psychiatric disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

3.  From April 27, 2011 to the present, the criteria for the assignment of a disability rating of 70 percent, but no higher, for a psychiatric disability have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for an initial evaluation above 30 percent for MDD is a downstream issue from a rating decision dated in October 2010, which initially established service connection for this disability and assigned the 30 percent initial rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial evaluation above 30 percent for MDD, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in April 2010 and May 2011.  Those examinations describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

As noted above, the Veteran was provided with a Board hearing in February 2012. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked. The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  In addition, the undersigned left the claims file open for 60 days to allow the Veteran to submit additional supporting evidence. 

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. 
§ 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Otherwise, a uniform rating will be assigned. 

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).
MDD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 30 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum scheduler rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2012) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran filed his claim for MDD in March 2010.  In April 2011 the Veteran submitted his notice of disagreement to the 30 percent rating assigned to his psychiatric disorder and perfected an appeal as to this issue.  

In April 2010 the Veteran was afforded a VA examination.  He described symptoms of constantly thinking about his combat situations, and remembering friends he lost during the war.  He stated that he felt guilty about not returning to Vietnam once he got sick and was sent home.  He reported that he was first treated for psychiatric disturbance in 1972, when he was admitted to the hospital for "suicidal tendencies."  He was first treated for depression in the 1990s by a psychiatrist in New York, and stated he went after his son was diagnosed with brain cancer.  He denied any anxiety symptoms, but admitted that he tends to forget things easily.  The Veteran denied any psychiatric history prior to his service in the military, and further stated that he was not receiving any psychiatric treatment at the time of the examination.  The Veteran reported that he was married and then divorced, and at the time of the examination was married to his second wife.  The Veteran further reported that after service he drove a bus for the Federal Reserve to VA offices for thirty years, until he had to retire because he began experiencing emotional difficulties while interacting with other veterans.  

The examiner noted that at the time of the examination the Veteran was alert and oriented to his personal information.  He provided an accurate history, and his insight was adequate.  His affect was blunted and his response latencies were normal.  He demonstrated adequate attention, was not distractible, his spontaneous speech was fluent, and his memory was within normal limits.  

The Veteran reported symptoms of depression including dysphoria, frequent crying and sleep disturbance and angeria.  He denied suicidal ideation or plan, but reported passive thoughts of death.  He denied homicidal ideations or plans.  The examiner diagnosed the Veteran with an unspecified depressive disorder.  The examiner opined that his disorder resulted in a mild degree of impairment in functioning and mild impairment in occupational functioning.  The examiner assigned the Veteran a GAF score of 60.  

VA treatment records dated from September 2010 to January 2012 show that the Veteran reported depressed moods and suicidal ideations for a period of time after his MDD diagnosis.  The Board notes that on September 30, 2010 the Veteran was admitted to Dorn Psychiatric Hospital due to very depressed moods and suicidal thoughts and ideations.  His GAF score at that point was 48.  At the Dorn Hospital, the Veteran reported shortly after his admission that medication and his treatment there helped him.  While admitted, his progress reports show that he appeared alert and calm.  He was discharged after two weeks, on October 13, 2010.  He received follow up treatment at the Columbia VA Medical Center.  

Records from Columbia Medical Center show that the Veteran remained stable until approximately April of 2011, when his symptoms began to deteriorate and he started to report suicidal thoughts and ideations.  Before April 2011 the Veteran reported that he had an active relationship with his family, as he took trips with them and participated in his children's activities.  He also participated in the Columbia VAMC's coping group, where he discussed his feelings and symptoms of his depressive disorder.  In December 2010 the Veteran was assigned a GAF score of 51, and in March 2011 he was assigned one of 65.  At a visit on April 27, 2011 the Veteran reported that he felt hopeless about his present or future, and that he had thought of suicide recently.  

In May 2011 the Veteran was afforded another VA examination.  The examiner reviewed the Veteran's past medical evidence, claims file and military service treatment records.  At that examination, the Veteran reported that while in Vietnam he witnessed the deaths of fellow soldiers, and that he still suffers intrusive recollections of those traumatic events several times a week.  He stated that he had nightmares almost every night, and that he suffered from flashbacks relating to those events.  He reported feelings of anxiety and depression, and stated that he had difficulty with irritability, concentrating and his memory.  He stated that in order to fall asleep he had to drink alcohol, and that he thought about suicide on a daily basis.  

The examiner noted that the Veteran was somewhat unkempt in his appearance, and that he exhibited symptoms of psychomotor agitation.  His speech was rapid and pressured, and he described his mood as depressed.  His affect was labile, and he reported hallucinations when having flashbacks.  His concentration, as well as his insight and judgment, were significantly impaired.  

The examiner opined that the Veteran had MDD related to his military service, and assigned him a GAF score of 40.  

The claims file also includes lay statements and hearing testimony from the Veteran describing his psychiatric symptoms. His statements are consistent with the medical evidence of record.

Prior to September 30, 2010, based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for an initial disability rating in excess of 30 percent for his psychiatric disability. The April 2010 VA examiner characterized the Veteran's impairment in social and occupational functioning as mild.  Further, there is no evidence of symptoms commensurate of the next higher rating, such as those that may produce reduced reliability or productivity, panic attacks more than once per week, impaired judgment or abstract thinking, or difficulty in establishing or maintaining effective work and social relationships for example.  Notably, prior to September 2010, there is no indication that the Veteran had difficulty with relationships.  Significantly, he reported being actively involved with his counseling group and had a positive relationship with his children and grandchildren. The evidence of record simply does not support symptoms severe enough to warrant an initial rating in excess of 30 percent prior to September 30, 2010. 

Consideration has been given to the Veteran's hospitalization in September through October 2010 due to displayed behavior that showed concerning suicidal ideation and displayed that he was a danger to himself.  Such is suggestive of a greater level of severity.  The Veteran showed occupational and social impairment with reduced reliability and productivity due to his symptoms of difficulty sleeping, flashbacks, increased anger and irritability, panic attacks and depression.  His worsening of symptoms continued throughout the next few months; in December 2010 the Veteran was assigned a GAF score of 51.  Therefore, the Board finds that the Veteran is entitled to a 50 percent disability rating from the time that he was hospitalized, September 30, 2010, to April 26, 2011, at which point his symptoms began to increase in severity.  Although a higher rating of 50 percent is warranted for the period between September 30, 2010 and April 26, 2011, the Veteran's symptoms during this time do not demonstrate a higher rating of 70 percent.  The Veteran did not demonstrate deficiencies in most areas, impaired impulse control, obsessive rituals or other symptoms which would warrant a higher rating during this period.  

From April 27, 2011 to the present, however, and with resolution of reasonable doubt in the favor of the Veteran, the Board finds that his major depression resulted in occupational and social impairment with deficiencies in most areas such as work, school, judgment, thinking and mood.  Specifically, the Veteran has exhibited suicidal ideations, flashbacks, difficulty with speech, anxiety, depression, impaired sleep, irritability, and social isolation. He has exhibited GAF scores between 40 and 48, which show that his symptoms were severe.  This level of severity equates to the symptoms set forth in the criteria for a 70 percent rating. Accordingly, with resolution of all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptoms more closely approximate a 70 percent rating for his psychiatric disability as of April 27, 2011.

Although a higher rating is warranted as of April 27, 2011, the evidence of record does not reflect symptomatology of major depression that would meet the criteria for a rating in excess of 70 percent for this period. While the evidence of record demonstrates occupational and social impairment with deficiencies in most areas, it does not demonstrate total occupational and social impairment commensurate with symptoms such as persistent danger of hurting others, inability to perform activities of a daily living or disorientation to time or place. As such, a higher rating of 100 percent is not warranted. 

As noted above, the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Additionally, the Board notes that there is no indication in the evidence of record that the Veteran's psychiatric symptomatology warranted other than the currently assigned 30, 50 70 percent disability ratings throughout the appeal period. As such, assignment of additional staged ratings is not warranted. See Fenderson, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule. If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." These include marked interference with employment and frequent periods of hospitalization. Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected psychiatric disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. The rating criteria for the Veteran's currently assigned 30, 50 and 70 percent disability ratings specifically contemplate his symptoms, including anxiety, panic attacks, depression, impaired impulse control, sleep impairment and suicidal ideations.  The Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria. Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule. See Mauerhan, supra. As such, the threshold issue under Thun is not met for the Veteran's service-connected psychiatric disability and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013). Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the claim of entitlement to an initial disability rating in excess of 30 percent for MDD must be denied prior to September 30, 2010, a disability rating of 50 percent is appropriate from the period between September 30, 2010 to April 26, 2011 and that a disability rating of 70 percent for a psychiatric disorder is appropriate from April 27, 2011 to the present. In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased initial rating for his psychiatric disability, except as granted herein, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Prior to September 30, 2010, entitlement to an initial disability rating in excess of 30 percent for a psychiatric disorder is denied.

Entitlement to a disability rating of 50 percent, but not higher, for a psychiatric disorder is granted from September 30, 2010 to April 26, 2011, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a disability rating of 70 percent, but not higher, for a psychiatric disorder is granted from April 27, 2011, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


